

113 S1419 RS: Marine and Hydrokinetic Renewable Energy Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 634113th CONGRESS2d SessionS. 1419[Report No. 113–294]IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mr. Wyden (for himself, Ms. Murkowski, Mr. King, Mr. Merkley, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote research, development, and demonstration of
		  marine and hydrokinetic renewable energy technologies, and for other
		  purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Marine and Hydrokinetic
			 Renewable Energy Act of 2013.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of
				contents.TITLE I—Marine and hydrokinetic renewable energy
				technologiesSec. 101. Definition of marine and hydrokinetic renewable
				energy.Sec. 102. Marine and hydrokinetic renewable energy research and
				development.Sec. 103. National Marine Renewable Energy Research,
				Development, and Demonstration Centers.Sec. 104. Authorization of appropriations.TITLE II—Marine and hydrokinetic renewable energy regulatory
				efficiencySec. 201. Marine and hydrokinetic renewable energy projects and
				facilities.IMarine and
			 hy­dro­ki­net­ic renewable en­er­gy technologies101.Definition of
			 marine and hydrokinetic renewable energySection 632 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17211) is amended in the matter preceding
			 paragraph (1) by striking electrical.102.Marine and
			 hydrokinetic renewable energy research and developmentSection 633 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17212) is amended to read as follows:633.Marine and
				hydrokinetic renewable energy research and developmentThe Secretary, in consultation with the
				Secretary of the Interior, the Secretary of Commerce, and the
			 Federal Energy
				Regulatory Commission, shall carry out a program of research,
			 development,
				demonstration, and commercial application to expand marine and
			 hydrokinetic
				renewable energy production, including programs—(1)to assist
				technology development to improve the components, processes, and
			 systems used
				for power generation from marine and hydrokinetic renewable energy
				resources;(2)to establish
				critical testing infrastructure necessary—(A)to cost
				effectively and efficiently test and prove marine and hydrokinetic
			 renewable
				energy devices; and(B)to accelerate the
				technological readiness and commercialization of those devices;(3)to support
				efforts to increase the efficiency of energy conversion, lower the
			 cost,
				increase the use, improve the reliability, and demonstrate the
			 applicability of
				marine and hydrokinetic renewable energy technologies by
			 participating in
				demonstration projects;(4)to investigate
				variability issues and the efficient and reliable integration of
			 marine and
				hydrokinetic renewable energy with the utility grid;(5)to identify and
				study critical short- and long-term needs to create a sustainable
			 marine and
				hydrokinetic renewable energy supply chain based in the United
			 States;(6)to increase the
				reliability and survivability of marine and hydrokinetic renewable
			 energy
				technologies, including development of corrosion-resistant and
			 anti-fouling
				materials;(7)to verify the
				performance, reliability, maintainability, and cost of new marine
			 and
				hydrokinetic renewable energy device designs and system components
			 in an
				operating environment;(8)to coordinate and
				avoid duplication of activities across programs of the Department
			 and other
				applicable Federal agencies, including National Laboratories;(9)to identify
				opportunities for joint research and development programs and
			 development of
				economies of scale between—(A)marine and
				hydrokinetic renewable energy technologies; and(B)other renewable
				energy and fossil energy programs, offshore oil and gas production
			 activities,
				and activities of the Department of Defense; and(10)to support
				in-water technology development with international partners using
			 existing
				cooperative procedures (including memoranda of understanding)—(A)to allow
				cooperative funding and other support of value to be exchanged and
			 leveraged;
				and(B)to encourage the
				participation of international research centers and companies in
			 the United
				States and the participation of research centers and companies of
			 the United
				States in international
				projects..103.National
			 Marine Renewable Energy Research, Development, and Demonstration
			 CentersSection 634 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is amended
			 by
			 striking subsection (b) and inserting the following:(b)PurposesThe
				Centers (in coordination with the Department and National
			 Laboratories)
				shall—(1)advance research,
				development, demonstration, and commercial application of marine
			 and
				hydrokinetic renewable energy technologies;(2)support in-water
				testing and demonstration of marine and hydrokinetic renewable
			 energy
				technologies, including facilities capable of testing—(A)marine and
				hydrokinetic renewable energy systems of various technology
			 readiness levels
				and scales;(B)a variety of
				technologies in multiple test berths at a single location; and(C)arrays of
				technology devices; and(3)serve as
				information clearinghouses for the marine and hydrokinetic
			 renewable energy
				industry by collecting and disseminating information on best
			 practices in all
				areas relating to developing and managing marine and hydrokinetic
			 renewable
				energy resources and energy
				systems..104.Authorization
			 of appropriationsSection 636
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) is
			 amended by striking 2008 through 2012 and inserting 2014
			 through 2017.IIMarine and
			 hy­dro­ki­net­ic renewable en­er­gy regulatory efficiency201.Marine and
			 hydrokinetic renewable energy projects and facilitiesPart I of the Federal Power Act (16 U.S.C.
			 792 et seq.) is amended by adding at the end the following:34.Pilot license
				for marine and hydrokinetic renewable energy projects(a)Definition of
				hydrokinetic pilot project(1)In
				generalIn this section, the term hydrokinetic pilot
				project means a facility that generates energy from—(A)waves, tides, or
				currents in an ocean, estuary, or tidal area; or(B)free-flowing
				water in a river, lake, or stream.(2)ExclusionsThe
				term hydrokinetic pilot project does not include a project that
				uses a dam or other impoundment for electric power purposes.(b)Pilot licenses
				authorizedThe Commission may issue a pilot license to construct,
				operate, and maintain a hydrokinetic pilot project that meets the
			 criteria
				listed in subsection (c).(c)License
				criteriaThe Commission may issue a pilot license for a
				hydrokinetic pilot project if the project—(1)will have an
				installed capacity of not more than 10 megawatts;(2)is for a term of
				not more than 10 years;(3)will not cause a
				significant adverse environmental impact or interfere with
			 navigation;(4)is removable and
				can shut down on reasonable notice in the event of a significant
			 adverse
				safety, navigation, or environmental impact;(5)can be removed,
				and the site can be restored, by the end of the license term,
			 unless the
				project has obtained a new license or the Commission has
			 determined, based on
				substantial evidence, that the project should not be removed
			 because it would
				be preferable for environmental or other reasons not to; and(6)is primarily for
				the purpose of—(A)testing new
				hydrokinetic technologies;(B)locating
				appropriate sites for new hydrokinetic technologies; or(C)determining the
				environmental and other effects of a hydrokinetic technology.(d)Lead
				agencyIn carrying out this section, the Commission shall act as
				the lead agency—(1)to coordinate all
				applicable Federal authorizations; and(2)to comply with
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).(e)Schedule
				goals(1)In
				generalNot later than 30 days after the date on which the
				Commission receives a completed application, and following
			 consultation with
				Federal, State, and local agencies with jurisdiction over the
			 hydrokinetic
				pilot project, the Commission shall develop and issue pilot license
			 approval
				process scheduling goals that cover all Federal, State, and local
			 permits
				required by law.(2)ComplianceApplicable
				Federal, State, and local agencies shall comply with the goals
			 established
				under paragraph (1) to the maximum extent practicable, consistent
			 with
				applicable law.(3)1-year
				goalIt shall be the goal of the Commission and the other
				applicable agencies to complete the pilot license process by not
			 later than 1
				year after the date on which the Commission receives the completed
				application.(f)Size
				limitations(1)In
				generalThe Commission may grant a pilot license for a project
				located in the ocean if the project covers a surface area of not
			 more than 1
				square nautical mile.(2)ExceptionThe
				Commission, at the discretion of the Commission and for good cause,
			 may grant a
				pilot license for a project that covers a surface area of more than
			 1 square
				nautical mile.(3)LimitationFor
				proposed projects located in an estuary, tidal area, river, lake,
			 or stream,
				the Commission shall determine the size limit on a case-by-case
			 basis, taking
				into account all relevant factors.(g)Extensions
				authorizedOn application by a project, the Commission may make a
				1-time extension of a pilot license for a term not to exceed 5
				years..1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Marine and Hydrokinetic Renewable Energy Act of 2014.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Marine and hydrokinetic renewable energy technologiesSec. 101. Definition of marine and hydrokinetic renewable energy.Sec. 102. Marine and hydrokinetic renewable energy research and development.Sec. 103. National Marine Renewable Energy Research, Development, and Demonstration Centers.Sec. 104. Authorization of appropriations.TITLE II—Marine and hydrokinetic renewable energy regulatory efficiencySec. 201. Marine and hydrokinetic renewable energy projects and facilities.IMarine and
			 hydrokinetic renewable energy technologies101.Definition of
			 marine and hydrokinetic renewable energySection 632 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17211) is amended in the matter preceding
			 paragraph (1) by striking electrical.102.Marine and
			 hydrokinetic renewable energy research and developmentSection 633 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17212) is amended to read as follows:633.Marine and
				hydrokinetic renewable energy research and developmentThe Secretary, in consultation with the
				Secretary of the Interior, the Secretary of Commerce, and the
			 Federal Energy
				Regulatory Commission, shall carry out a program of research,
			 development,
				demonstration, and commercial application to accelerate the
			 introduction of  marine and
			 hydrokinetic
				renewable energy production into the United States energy supply,
			 giving priority to fostering accelerated research, development, and
			 commercialization of technology, including programs—(1)to assist
				technology development to improve the components, processes, and
			 systems used
				for power generation from marine and hydrokinetic renewable energy
				resources;(2)to establish
				critical testing infrastructure necessary—(A)to cost
				effectively and efficiently test and prove marine and hydrokinetic
			 renewable
				energy devices; and(B)to accelerate the
				technological readiness and commercialization of those devices;(3)to support
				efforts to increase the efficiency of energy conversion, lower the
			 cost,
				increase the use, improve the reliability, and demonstrate the
			 applicability of
				marine and hydrokinetic renewable energy technologies by
			 participating in
				demonstration projects;(4)to investigate
				variability issues and the efficient and reliable integration of
			 marine and
				hydrokinetic renewable energy with the utility grid;(5)to identify and
				study critical short- and long-term needs to create a sustainable
			 marine and
				hydrokinetic renewable energy supply chain based in the United
			 States;(6)to increase the
				reliability and survivability of marine and hydrokinetic renewable
			 energy
				technologies;(7)to verify the
				performance, reliability, maintainability, and cost of new marine
			 and
				hydrokinetic renewable energy device designs and system components
			 in an
				operating environment;(8)to coordinate and
				avoid duplication of activities across programs of the Department
			 and other
				applicable Federal agencies, including National Laboratories and to
			 coordinate public-private collaboration in all programs under this
			 section;(9)to identify
				opportunities for joint research and development programs and
			 development of
				economies of scale between—(A)marine and
				hydrokinetic renewable energy technologies; and(B)other renewable
				energy and fossil energy programs, offshore oil and gas production
			 activities,
				and activities of the Department of Defense; and(10)to support
				in-water technology development with international partners using
			 existing
				cooperative procedures (including memoranda of understanding)—(A)to allow
				cooperative funding and other support of value to be exchanged and
			 leveraged;
				and(B)to encourage the
				participation of international research centers and companies
			 within
			 the United
				States and the participation of United States research centers and
			 companies in international
				projects..103.National
			 Marine Renewable Energy Research, Development, and Demonstration
			 CentersSection 634 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is amended
			 by
			 striking subsection (b) and inserting the following:(b)PurposesA  Center (in coordination with the Department and National
			 Laboratories)
				shall—(1)advance research,
				development, demonstration, and commercial application of marine
			 and
				hydrokinetic renewable energy technologies;(2)support in-water
				testing and demonstration of marine and hydrokinetic renewable
			 energy
				technologies, including facilities capable of testing—(A)marine and
				hydrokinetic renewable energy systems of various technology
			 readiness levels
				and scales;(B)a variety of
				technologies in multiple test berths at a single location; and(C)arrays of
				technology devices; and(3)serve as
				information clearinghouses for the marine and hydrokinetic
			 renewable energy
				industry by collecting and disseminating information on best
			 practices in all
				areas relating to developing and managing marine and hydrokinetic
			 renewable
				energy resources and energy
				systems..104.Authorization
			 of appropriationsSection 636
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) is
			 amended by striking 2008 through 2012 and inserting 2015
			 through 2018.IIMarine and
			 hydrokinetic renewable energy regulatory efficiency201.Marine and
			 hydrokinetic renewable energy projects and facilitiesPart I of the Federal Power Act (16 U.S.C.
			 792 et seq.) is amended by adding at the end the following:34.Pilot license
				for marine and hydrokinetic renewable energy projects(a)Definition of
				hydrokinetic pilot project(1)In
				generalIn this section, the term hydrokinetic pilot
				project means a facility that generates energy from—(A)waves, tides, or
				currents in an ocean, estuary, or tidal area; or(B)free-flowing
				water in a river, lake, or stream.(2)ExclusionsThe
				term hydrokinetic pilot project does not include a project that
				uses a dam or other impoundment for electric power purposes.(b)Pilot licenses
				authorizedThe Commission may issue a pilot license to construct,
				operate, and maintain a hydrokinetic pilot project that meets the
			 criteria
				listed in subsection (c).(c)License
				criteriaThe Commission may issue a pilot license for a
				hydrokinetic pilot project if the project—(1)will have an
				installed capacity of not more than 10 megawatts;(2)is for a term of
				not more than 10 years;(3)will not cause a
				significant adverse environmental impact or interfere with
			 navigation;(4)is removable and
				can shut down on reasonable notice in the event of a significant
			 adverse
				safety, navigation, or environmental impact;(5)can be removed,
				and the site can be restored, by the end of the license term,
			 unless the
				project has obtained a new license or the Commission has
			 determined, based on
				substantial evidence, that the project should not be removed
			 because it would
				be preferable for environmental or other reasons not to; and(6)is primarily for
				the purpose of—(A)testing new
				hydrokinetic technologies, both single devices and in arrays of
			 devices;(B)locating
				appropriate sites for new hydrokinetic technologies; or(C)determining the
				environmental and other effects of a hydrokinetic technology.(d)Lead
				agencyIn carrying out this section, the Commission shall act as
				the lead agency—(1)to coordinate all
				applicable Federal authorizations; and(2)to comply with
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).(e)Schedule
				goals(1)In
				generalNot later than 30 days after the date on which the
				Commission receives a completed application, and following
			 consultation with
				Federal, State, and local agencies with jurisdiction over the
			 hydrokinetic
				pilot project, the Commission shall develop and issue pilot license
			 approval
				process scheduling goals that cover all Federal, State, and local
			 permits
				required by law.(2)ComplianceApplicable
				Federal, State, and local agencies shall comply with the goals
			 established
				under paragraph (1) to the maximum extent practicable, consistent
			 with
				applicable law.(3)1-year
				goalIt shall be the goal of the Commission and the other
				applicable agencies to complete the pilot license process by not
			 later than 1
				year after the date on which the Commission receives the completed
				application.(f)Size
				limitationFor
				proposed projects located in an estuary, tidal area, river, lake,
			 or stream,
				the Commission shall determine the size limit on a case-by-case
			 basis, taking
				into account all relevant factors.(g)Extensions
				authorizedOn application by a project, the Commission may make a
				1-time extension of a pilot license for a term not to exceed 5
				years..December 10, 2014Reported with an amendment